Citation Nr: 1544641	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This claim was previously before the Board in May 2011 and May 2013, when it was remanded for further development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Board regrets that the claim has to be remanded once again.

The Veteran underwent a respiratory VA examination in June 2013.  The examiner reported that the Veteran has not been diagnosed with any respiratory disorders by a primary care provider or pulmonologist.  The examiner stated that she was unable "to make a determination to whether or not there are objective indications of a qualifying chronic disability of the respiratory system[.]"   The examiner had no explanation for the Veteran's symptoms of cough, chest pains, and shortness of breath, except to opine that those symptoms are not related to allergic rhinitis.  She also did not explain the meaning of the June 2013 PFTs, which showed restrictive and obstructive patterns (mild to moderate restrictive defect, mild reduction in diffusion, and mild obstructive defect).  

In short, the examiner acknowledged that she was not qualified to render a diagnosis, and only to review the Veteran's existing file and treatment records.    

As such, the Veteran must once again examined, this time by a pulmonologist, or another qualifying physician, who could properly diagnose the Veteran, or determine whether no diagnosis is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA respiratory conditions examination which includes a pulmonary function test (PFT) that covers both obstructive and restrictive lung disorders.  The examination must be provided by a pulmonologist, or another such qualifying physician.  The examiner must review the claims file, and must note that review in the examination report. 

a) A complete respiratory examination must be performed, including a PFT that tests for both obstructive and restrictive lung disorders.

b) The examiner must determine whether the Veteran has a lung or respiratory disability attributable to a specific clinical diagnosis, and opine whether it is related to the Veteran's active service, to include the Veteran's upper respiratory infections during service.  The examiner must consider the June 2013 PFT results, which showed restrictive and obstructive patterns (mild to moderate restrictive defect, mild reduction in diffusion, and mild obstructive defect).    

c) If the examiner is unable to attribute the Veteran's chest and respiratory symptoms to a known diagnosis, the examiner should provide an opinion as to whether the Veteran's reported chest pain and any other respiratory problems are manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness associated with his Gulf War service under 38 C.F.R. § 3.317.  In this regard, the examiner must determine whether there are objective indications of a qualifying chronic disability of the respiratory system that has been present for 6 months or more, or on an intermittent basis with episodes of improvement and worsening over a 6-month period.  The examiner is notified that the Veteran served in Saudi Arabia from August 1990 to March 1991.

d) Given the diagnoses of rhinitis in the service treatment records and in current treatment records, which were sometimes rendered in conjunction with diagnoses of upper respiratory infections, if the examiner finds that a discrete lung or respiratory disorder is not present, to include as part of an undiagnosed illness or medically unexplained chronic multisymptom illness, the examiner should provide an opinion as to whether the Veteran's complaints of chest pain and respiratory problems are symptoms of rhinitis.

2. This is a complex issue - the RO/AMC should insure that the instructions above are fully addressed to the degree possible.  After the above development is completed, readjudicate the claim on the merits.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




